—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered August 28, 2000, which denied defendant DAR Leasing Corp.’s (DAR) motion to vacate a prior order, entered May 10, 2000, granting plaintiffs motion to strike DAR’s answer on default, and to strike plaintiffs note of issue, unanimously modified, on the law, the facts, and in the exercise of discretion, to the extent of granting the motion to vacate and reinstating the answer, and otherwise affirmed, without costs.
Given our preference for disposition of cases on the merits (see, Santora & McKay v Mazzella, 211 AD2d 460), we find that the motion court improvidently exercised its discretion in denying DAR’s motion to vacate its default where it had demonstrated both a meritorious defense and a reasonable excuse for its default. Concur — Mazzarelli, J. P., Andrias, Lerner, Saxe and Buckley, JJ.